Title: To James Madison from Sylvanus Bourne, 13 May 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam May 13, 1807.

I have the honor to acknowledge the receipt of the President’s Letter to the King of Holland which I should have presented last week, had not the death of the King’s eldest Son prevented my admittance at Court.  I now wait advice from the Minr. of foreign affairs relative to the time it will be convenient to his Majesty to receive me.
Many alarming apprehensions have been of late entertained here on the Subject of the non ratification of the British treaty in the U States & which have not been without injury to our trade by hithening the prems. of insurance &c
I have done every thing in my power towards removing these unfavorable impressions by giving it as my opinion that although some delay might arise before the business was arranged owing to the great distance of the contracting Parties, I had yet no doubt that by further explanation between the respective Governments that harmony & good understanding which the mutual interests of the two nations so strongly dictated would be preserved & settled on a base less liable to future interruption.
Permit me Sir here to repeat what I once before took the liberty to suggest that our Citizens who are destined to this Country (except masters of vessels) who travel for business or pleasure, will avoid many interruptions & inconveniences by having passports descriptive of their persons & on which their Signature should be wrote  Instances have lately occurred when for want of these some of & our Citizens have been kept closely confined in an out Port for 2 to 3 Weeks.
Very little has past for 2 months on the theatre of War as the consequences of former battles combined with those of a rigorous season of the year have necessarily retarded all military operations  Both armies are however now concentrating their forces in the neighbourhood of Dantzig &c and we shortly expect to hear of important events.  I have the honor to be With great respect Sir Yr Ob Serv

S Bourne

